Title: Robert M. Patterson to James Madison, 15 October 1830
From: Patterson, Robert M.
To: Madison, James


                        
                            
                                Dear Sir,
                            
                            
                                
                                    University of Virginia,
                                
                                Oct. 15th, 1830.
                            
                        
                         
                        Mr. Hugh A. Garland, who was for some years Professor of Ancient Languages at Hampden-Sydney College, has
                            lately resigned his chair, and come on here to enrol himself as a student of this University. His peculiar situation
                            induces him, however, to ask an exemption from the law regarding Uniform, and from the examinations. These are privileges
                            which cannot be granted without the approbation of the Rector, and I write to ask it, as Mr. Garland’s request.
                        There is also another point in this case that may require a reference to you. Mr. Garland wishes his wife and
                            child to reside here with him, and Mr. Rose, to whom they are related, has offered them a room in his hotel. But our
                            enactments forbid the hotel-keepers from receiving any boarders for pay, except students, and it cannot be asked that Mr.
                            Rose should entertain these guests for several months, without remuneration. Have you, then, any objection to his
                            receiving them as boarders, under the peculiar circumstances in which they are placed?
                        Mr. Garland means to attend the lectures of five or six of the professors, and states that "one of his
                            objects is to learn the general mode of instruction pursued in this institution, having been led to believe, from
                            experience and observation, that the system of education pursued in other Colleges is erroneous." It is certainly to our
                            honour, that a professor from another college, should enter our University, as a student, with such avowed views; and I
                            hope, therefore, that you may judge it proper to grant him the privileges he asks for. It would be very inconvenient, if a
                            dispensing power, with regard to the laws, did not exist, to a certain extent, and for special cases, somewhere,— and I
                            have presumed that it must be considered as belonging to the highest officer of the institution.
                        The present number of matriculates is, think, 118,— about the same as at this period of the session, last
                            year. If the professional schools were as full as usual, the whole number in the University would already exceed that of
                            any former year, except the second. The students seem, in general, to be attentive to their duties, and disposed to obey
                            the laws. One case, however, requiring a major punishment, has already occurred. A young gentleman from Alabama,— Mr. Percy
                            Walker,— was suspended, for two weeks, for having a card-party at his dormitory, and was afterwards dismissed from the
                            institution, for having broken the terms of his suspension, by coming to Charlottesville, and again gambling while there.
                            Let us hope that this early example may prevent the occurrence of any similar offence. I am, dear Sir, with the highest
                            respect, Your very faithful Servant, &c.,
                        
                            
                                R. M. Patterson,
                            Chairman &c. U. [Va.]
                        
                    